FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARK LEVY CAMPOS,                               No. 08-73280

               Petitioner,                       Agency No. A037-960-715

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mark Levy Campos, a native and citizen of the Philippines, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision finding him removable and pretermitting his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

CG/Research
application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. We review de novo questions of law, Rendon v. Mukasey, 520 F.3d 967,

971 (9th Cir. 2008), and we deny the petition for review.

       The agency properly determined that Campos is removable as an aggravated

felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under Cal. Health

& Safety Code § 11351 was for “illicit trafficking in a controlled substance” as

defined by 8 U.S.C. § 1101(a)(43)(B). See Shepard v. United States, 544 U.S. 13,

16 (2005) (charging document and transcript of plea colloquy may be used for

modified categorical analysis); Rendon, 520 F.3d at 976 (“[P]ossession of a

controlled substance with the intent to sell contains a trafficking element and is an

aggravated felony.”). Campos therefore is ineligible for cancellation of removal.

See 8 U.S.C. § 1229b(a)(3).

       PETITION FOR REVIEW DENIED.




CG/Research                                2                                    08-73280